DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: latching claw 172 in line 11 of paragraph 0061.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitations in claim 7 are already recited in claim 1, which claim 7 depended from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holdampf (US 20100052389).
Regarding claim 1, Holdampf discloses A vehicle seating assembly (Fig. 7 and paragraph 0003), comprising: a lift mechanism (links 40, 60, and 70 in Fig. 7) disposed at a forward portion (54 in Fig. 7) of a seat; a latch assembly (26’ and 94 in Fig. 7) disposed at a rearward portion of the seat and rotatably coupled (paragraph 0033, rotatable about axis A in Fig. 7) to the seat; a mechanical link (44 in Fig. 7-8) having a first end (66 in Fig. 7-8) rotatably coupled to the forward portion (Fig. 7-8, coupled at axis F) of the seat and a second end (68 in Fig. 7-8) rotatably coupled to the latch assembly (Fig. 7-8, coupled at axis G); and wherein the vehicle seating assembly is movable between a first position (Fig. 7) and a second position (Fig. 8), wherein the latch assembly is positionable in a latched position (Fig. 7) or an unlatched position (Fig. 8) relative to a mount assembly (paragraph 0032, striker 96 that mounts to the 
Regarding claim 6, Holdampf discloses the vehicle seating assembly of claim 1, wherein the seat comprises a side bracket (32 in Fig. 7), and wherein the latch assembly is rotatably coupled (Fig. 7, coupled at axis A) to the side bracket.
Regarding claim 7, Holdampf discloses the vehicle seating assembly of claim 6, wherein the second end (68 in Fig. 7-8) of the link is rotatably coupled (Fig. 7-8, rotatable about axis G) to the latch assembly.
Regarding claim 8, Holdampf discloses the vehicle seating assembly of claim 1, wherein the first position includes a sitting position (Fig. 7, and paragraph 0033), and wherein the second position includes a standing position (Fig. 8, and paragraph 0033).
Regarding claim 9, Holdampf discloses the vehicle seating assembly of claim 8, wherein when the vehicle seating assembly is in the sitting position, the initial position of the mechanical link may be defined by the link extending along the base (portion 72 in Fig. 7).
Regarding claim 10, Holdampf discloses the vehicle seating assembly of claim 9, wherein when the vehicle seating assembly is in the standing position, the final position of the mechanical link may be defined by the link extending away from the base (Fig. 8, substantially perpendicular to the base 14).
Regarding claim 11, Holdampf discloses the vehicle seating assembly of claim 1, wherein the mounting assembly includes a striker (96 in Fig. 6 and paragraph 0032).
Regarding claim 12, Holdampf discloses the vehicle seating assembly of claim 11, wherein the latch assembly includes a latching claw (94 in Fig. 7).
Regarding claim 13, Holdampf discloses a link (44 in Fig. 7-8) for a vehicle seating assembly, comprising: a first end (66 in Fig. 7) rotatably coupled to a first axis (F in Fig. 7) extending through a side 
Regarding claim 15, Holdampf discloses the vehicle seating assembly of claim 13, wherein the first axis includes a lift mechanism axis (paragraph 0033, link 44 is pivoted about the first axis to lift the seat).
Regarding claim 20, Holdampf discloses a link (44 in Fig. 7-8) for a vehicle seating assembly, comprising: a first end (66 in Fig. 7) rotatably coupled to a lift mechanism (links 40, 60, and 70 in Fig. 7) disposed at a forward portion of a seat; and a second end (68 in Fig. 7) rotatably coupled to a latch assembly (26’ and 94 in Fig. 7) disposed at a rear portion of the seat, wherein the lift mechanism is pivotably coupled to a mounting bracket (54 in Fig. 7) that is fixedly coupled to a base (paragraph 0025, mounts to floor 14 or seat track), wherein the latch assembly is rotatably coupled to a side bracket (32 in Fig. 7, rotatable about axis A) of the seat, wherein the link rotates the latch assembly from an untucked position (Fig. 7) when the seat is in the sitting position (Fig. 7) to a tucked position (Fig. 8) when the seat is in the standing position (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holdampf in view of Veluswamy et al. (US 20080224520), hereinafter Veluswamy.
Regarding claim 2, Holdampf discloses the vehicle seating assembly of claim 1, wherein the first end (Holdampf, 66 in Fig. 7-8) of the mechanical link is rotatably coupled to the forward portion of the seat.
Regarding claim 3, Holdampf discloses part of the vehicle seating assembly of claim 2.
Regarding claim 4, Holdampf discloses part of the vehicle seating assembly of claim 3, wherein the lift mechanism is coupled to a mounting bracket (Holdampf, 54 in Fig. 7).
Holdampf fails to disclose an elongated member extending across the forward portion of the seat as recited in claim 2 and the elongated member extends between opposing mounting brackets disposed on a base of the vehicle seating assembly as recited in claim 3.
However, Veluswamy teaches an elongated member (Veluswamy, 54 in Fig. 3) extending across the forward portion of the seat and the elongated member extends between opposing mounting brackets (Veluswamy, 48 in Fig. 3) disposed on a base (Veluswamy, 24 in Fig. 3) of the vehicle seating assembly.
Veluswamy is considered to be analogous art because it is in the same field of vehicle seat as Holdampf. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle seat as taught by Holdampf to incorporate the teachings of Veluswamy and install an elongated member to the front portion of the seat and have brackets on both sides of the seat. Doing so provides additional structural integrity to the seat assembly.
Allowable Subject Matter
Claims 5, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612